Citation Nr: 1119197	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder lesion.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for brain lesion.

4.  Entitlement to service connection for neurotoxicity due to solvent exposure.

5.  Entitlement to service connection for cognitive impairment.  

6.  Entitlement to an initial compensable evaluation for cervical spine degenerative joint disease.

7.  Entitlement to an initial compensable evaluation for thoracolumbar degenerative disc disease.

8.  Entitlement to an initial compensable evaluation for right foot degenerative joint disease.

9.  Entitlement to an initial compensable evaluation for a right thumb disability.

10.  Entitlement to an initial compensable evaluation for tension headaches.  

11.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for bilateral hearing loss, neurotoxicity due to solvent exposure, and cognitive impairment as well as the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  The evidence indicates there is no current left shoulder disorder.

2.  The evidence indicates there is no current brain lesion.

3. The Veteran's cervical spine degenerative disease is manifested by full range of motion without objective evidence of pain, no incapacitating episodes, and no objective neurological manifestations.    

4.  The Veteran's thoracolumbar degenerative disc disease is manifested by full range of motion without objective evidence of pain, no incapacitating episodes, and no objective neurological manifestations.   

5.  There is x-ray evidence of degenerative joint disease of two minor joint groups - the cervical spine vertebrae and the thoracolumbar spine vertebrae.

6.  The Veteran's right foot degenerative joint disease is manifested by subjective complaints of intermittent pain and full range of motion without objective evidence of painful motion.

7.  The Veteran's right thumb disorder is manifested by a right thumbnail grove that is deep, unstable, or painful; does not lose its covering repeatedly; does not cover an area of 144 square inches or greater; and does not adversely affect any function.

8.  The Veteran's tension headaches are currently manifested by less than one prostrating attack over the course of two months.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).

2.  Service connection for a brain lesion is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for an initial compensable disability for degenerative disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code (DC) 5237 (2010).

4.  The criteria for an initial compensable disability for thoracolumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, DC 5237 (2010).

5.  The criteria for an initial evaluation of 10 percent, but no more, for cervical and lumbar spine degenerative joint disease without limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§4.45(f), 4.71a, Diagnostic Code 5003 (2010).

6.  The criteria for an initial compensable disability rating for right foot degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5271 (2010).

7.  The criteria for an initial compensable disability rating for a right thumb disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7804 (both prior to and beginning October 23, 2008).

8.  The criteria for an initial compensable disability rating for tension headaches are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a left shoulder disorder and a brain lesion are related to his active military service with the United States Air Force from May 2000 to June 2008.  Specifically, the Veteran contends that he injured his left shoulder prior to military service and aggravated his pre-existing left shoulder disorder during military service.  He also notes that he was diagnosed with a brain lesion during service.  He further contends that his service-connected degenerative disease of the cervical spine, thoracolumbar degenerative disc disease, right foot degenerative joint disease, right thumb nerve damage, and tension headaches are more disabling than currently evaluated.

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Regarding the service connection claims, a September 2008 letter provided the appropriate notice and was sent to the Veteran prior to initial adjudication.  Regarding the claims for increased initial evaluations, "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 134-37 (2008).  The Veteran has made no such assertions here.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) have been obtained.  Regarding the claims on appeal, VA provided the Veteran with adequate medical examinations because the examinations were provided upon a review of the claims file and the examiner provided etiological opinions with supporting rationale, opinions regarding the presence of a current disability with supporting rationale, or provided the relevant information for rating purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.


Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

1. Left shoulder disorder

As above, the Veteran contends that he injured his left shoulder prior to military service and aggravated his pre-existing left shoulder disorder during military service.

The Veteran's STRs are negative for findings or complaints of a left shoulder disorder prior to or during service.  Significantly, the Veteran's May 2000 enlistment examination shows normal upper extremities and in a May 2000 Report of Medical History the Veteran denied "painful or 'trick' shoulder or elbow." 

A September 2008 VA general examination was provided.  During this examination the Veteran reported that he experienced left shoulder tension prior to military service.  He also reported that he did not aggravate his pre-existing left shoulder tension during military service.  On physical examination, the examiner noted that the Veteran had full range of motion.  There was no pain and no additional limitation with three repetitions.  There was no edema, ecchymosis, or erythema.  Furthermore, the left shoulder was symmetrical in comparison with the right shoulder.  The left shoulder was non-tender and drop-arm was negative.  Deltoid contour was present and there was negative apprehension sign.  Neurovascularly the left shoulder was intact distally.  The assessment was, "in spite of subjective complaints, there was no evidence to support a diagnosis problem associated with the diagnosis: left shoulder tension."  

Although the Veteran reports that he was first diagnosed with left shoulder tension, prior to his active military service, the May 2000 enlistment examination for the Veteran's active service shows normal upper extremities.  Thus, the Veteran is presumed sound upon entry into service.

To rebut the presumption of sound condition under 38 U.S.C. § 1110, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  There is no clear and unmistakable evidence that a left shoulder disorder preexisted service.  Although the Veteran reports that he was first diagnosed with a left shoulder disorder prior to his active military service, there is no medical documentation of this.  As there is no clear and unmistakable evidence demonstrating that a left shoulder disorder existed prior to military service, the presumption of soundness has not been rebutted and continues to attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  

The Board finds that the preponderance of the evidence is against service connection for a left shoulder disorder.  The evidence does not support the existence of a left shoulder disorder during service or currently.  Service connection requires evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Significantly, in-service examination reports reported normal upper extremities and are negative for complaints of left shoulder pain.  Second, at the September 2008 VA general examination, the examiner found that despite the subjective complaints, the evidence did not support any diagnosis.  The Board notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case, although the Veteran complains of left shoulder pain, pain alone does not in and of itself constitute a disability, and the Veteran has not been diagnosed with any current left shoulder disorder. Accordingly, service connection for a left shoulder disorder is denied.  

Unlike Barr or Jandreau, in this case, the Veteran has failed to provide a medical diagnosis of a left shoulder disorder.  Although he is competent to report his left shoulder pain, that is not a diagnosis.  Further, other disorders of the shoulder, such as arthritis or a left shoulder strain, require a medical opinion as they are not capable of lay observation.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's lay statements are not competent in this regard.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board finds that the claim for service connection for a left shoulder disorder is denied. 

2.  Brain Lesion

STRs include a magnetic resonance imaging (MRI) scan dated in September 2007 showing a lesion in the pericallosal interface of the right frontoparietal junction with concerns regarding possible demyelination and significant memory trouble.  A subsequent MRI dated in May 2008 showed no focal lesion within the cervical or thoracolumbar cord to suggest a demyelination process.  

In July 2008, immediately upon discharge from service, the Veteran filed a claim for service connection brain lesion.  He was afforded a VA general examination in September 2008.  At that time the examiner reviewed the Veteran's STRs and noted that the Veteran was exposed to solvent which caused neurotoxicity, headaches, and memory loss.  During service, the Veteran was evaluated extensively by a neurologist and a neuro toxicologist who determined that his facial bones did not allow for a good seal on his respirator and caused him to suffer from neurotoxicity and subsequent cognitive disorder and headaches.  As an incidental finding, the Veteran had an increase signal on an MRI of his brain that was first thought to be early MS (multiple sclerosis) but this condition was ruled out and the increased signal on MRI was determined to be on-pathologic.  The examiner diagnosed the Veteran with neurotoxicity due to environmental exposure with residuals and noted that there was an incidental finding on MRI of the brain and an increase signal but no objective findings consistent with a diagnosed brain lesion.  

Despite the evidence showing that the Veteran was exposed to neurotoxins during military service with a questionable brain lesion, there is no evidence of a current brain lesion.  As above, the May 2008 in-service MRI was negative for a current brain lesion.  A September 2008 VA examination noted no objective findings to support a brain lesion.  In the absence of medical evidence of a current brain lesion, service connection cannot be granted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has held that a condition or injury occurred in service alone is not enough, and that there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim. Brammer, 3 Vet. App. at 225.

The Board has also carefully considered the Veteran's lay statements in support of the contention that he has a current brain lesion.  However, a diagnosis of a brain lesion is not capable of lay observation and requires medical expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  For an initial disability rating, VA must consider the severity of disability during the period for which the Veteran is eligible for service connection starting on the date the application was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

Regarding the spine and ankle disabilities, there must be consideration given to whether there is any additional functional loss not contemplated in the current ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45 (2010).  

1.  Lumbosacral and cervical spine disorders

Service connection was granted for cervical spine degenerative joint disease and thoracolumbar degenerative disc disease, effective June 21, 2008, the day after the Veteran's discharge from military service.  

The Veteran's cervical and lumbar spine disorders are both assigned noncompensable evaluations rated under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2010).  Under the General Rating Formula, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2010).  Normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.

STRs show complaints of upper and lower back pain as early as October 2005.  In January 2007 the Veteran reported a history of upper and low back pain for the past five years.  A January 2007 x-ray report noted lower thoracic spine early degenerative changes.  An MRI scan dated in May 2008 showed degenerative changes of the cervical spine and herniated nucleus pulposus resulting in flattening of the spinal cord.  

During a September 2008 VA examination the Veteran reported onset of back pain in 2004 upon crawling in and out of fuel tanks.  The Veteran complained of back and neck pain.  The pain was specific to the mid and lower back and was non-radiating.  There were flare-ups of spinal disease upon lifting or bending and alleviating factors included NSAIDS (non-steroidal anti-inflammatory drugs).  The frequency of these flare-ups was every two to three weeks and they lasted for one to two days.  The severity was moderate.  According to the Veteran, there was no additional limitation of motion or other functional impairment during the flare-up.  Upon physical examination the examiner indicated that there were no abnormalities of spinal muscle such as guarding, spasm, or tenderness.  There was also no evidence of spinal ankylosis.  The results of motor, sensory, and reflex examinations were normal.  Straight leg raise test was negative and there was no fracture of one or more vertebral body.  Range of motion testing of the thoracolumbar spine was as follows:  flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  There was no pain and no additional limitations were noted with three repetitions of movement during the physical examination that were related to pain, fatigue, incoordination, weakness, or lack of endurance.  It was also noted that the cervical spine had full ranges of motion.  With regard to the lumbar spine the examiner noted that there was no edema, ecchymosis, or erythema.  There was no tenderness of the bilateral paravertebral muscles, the spine exhibited normal curvature and was symmetrical, and there was no muscle spasm or guarding.  It was noted that a January 2007 STR X-ray report showed findings consistent with early degenerative changes of the lower thoracic spine.  The diagnosis was degenerative disc disease of the thoracic spine and flattening of the spinal cord and low back pain.  The examiner indicated that there were no significant effects with regard to the Veteran's back disorder on his usual occupation or usual daily activities.  It was noted that the Veteran was employed full-time as an airport groundskeeper.  He had been employed in this position for less than one year and had lost no time from work during the last 12 month period.  

During the January 2009 VA examination the Veteran reported an onset of neck pain in 2002.  The location of the neck pain was at the base of his neck and the pain was nonradiating.  The duration of the pain was one to two times per month for one to two days.  The pain was sharp with movement and the intensity was three to four.  The Veteran reported that he took Motrin over the counter as needed with good relief and without significant side effects.  The Veteran denied any acute flare-ups of his neck pain that had been incapacitating in the last 12 months.  The Veteran denied using a walking or assistive device.  The examiner noted that the Veteran worked as a groundskeeper.  He had not had to take any sick leave because of his neck pain.  He was also able to operate a motor vehicle, dress and undress, and attend the needs of nature without assistance.  Upon range of motion testing there was cervical spine forward flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees.  The examiner noted that the cervical spine was not painful on motion.  There were no additional limitations with three repetitions of movement as related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There were no postural abnormalities.  Upon neurological examination the examiner indicated that both sensory and motor examination were intact.  Reflexes were also intact and there was no Laseque's sign.  The diagnosis was cervical strain and normal examination.   

Given the evidence of record, the Board finds that an initial compensable disability rating is not warranted for either the Veteran's cervical or lumbar spine disorders.  The Veteran's range of motion does not meet the criteria for a 10 percent rating under Diagnostic Code 5237 as the Veteran had full range of motion of both the cervical and lumbar spine.  Also, there was no additional loss of motion due to pain or repetitive movement during either the September 2008 or January 2009 VA examinations.  DeLuca, supra.  Finally, the evidence of record does not demonstrate any objective neurological manifestations of the lumbar and cervical spine disorders.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Disorders of the spine may also be rated under DC 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under DC 5243, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  But the evidence does not indicate any bed rest as prescribed by a physician.  During both the September 2008 and January 2009 VA examinations the Veteran specifically denied any such incapacitating episodes.  Thus, an initial compensable disability under either DC 5237 or DC 5243 is not warranted.  

For traumatic or degenerative arthritis, evaluations are assigned based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X- ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the lumbar and cervical vertebrae are considered groups of minor joints. 38 C.F.R. § 4.45(f) (2010).  Here, there is degenerative arthritis of the lumbar and cervical spine without limitation of motion.  This entitles the Veteran to one 10 percent evaluation for x-ray evidence of arthritis of 2 minor joint groups.  Accordingly, although separate compensable evaluations are not warranted, one 10 percent evaluation is warranted for the cervical and lumbar spine disorders.  A 20 percent evaluation, however, is not warranted as the evidence does not demonstrate occasional incapacitating exacerbations.  

2.  Right foot degenerative joint disease

Service connection for right foot degenerative joint disease was granted, effective June 21, 2008, the day after the Veteran's discharge from military service.  

The Veteran's right foot degenerative joint disease is rated under 38 C.F.R. § 4.71a, DC 5271, the diagnostic code for limited motion of the ankle.  Under DC 5271, 10 and 20 percent evaluations are assigned or moderate or marked limitation of motion.  Normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

STRs show that the Veteran twisted his right ankle in August 2002.  Subsequently, he was seen again in 2003, 2004, and 2005 for complaints of right foot, ankle, and heel pain.  

During the September 2008 VA examination the Veteran reported a twisting injury of his right foot in 2002.  He also indicated that he wore shoe inserts in his work boots as a result of this injury.  Upon physical examination the examiner reported that there was tenderness to palpation in the medial aspect of the right foot.  There were no foot or toe deformities.  The examiner also noted an in-service November 2005 X-ray examination report of the right ankle which was reportedly normal and a September 2004 X-ray examination report which showed degenerative changes of the right ankle consistent with osteoarthritis at the talonavicular joint with marginal osteophyte noted in the dorsal aspect of the navicula.  No acute fracture or dislocation was identified.  The examiner diagnosed the Veteran with right foot degenerative joint disease with right foot over pronation.  The examiner indicated that there were no effects on usual occupation or daily activities as a result of the right ankle disorder.  

During the January 2009 VA examination the examiner again reviewed the Veteran's STRs and noted the conflicting x-ray examination reports.  The Veteran reported that he sprained his right ankle in 2002 and had residual discomfort in the heel, ankle, and foot since that time, usually occurring every two months for three or four days.  The Veteran indicated that he took over-the-counter Motrin as needed with good relief and without significant side effects.  The Veteran denied acute flare-ups of his right ankle or right foot pain that had been incapacitating in the past 12 months.  The Veteran indicated that he wore inserts in his shoes as needed.  There were no episodes of dislocation or recurrent subluxation and no inflammatory arthritis.  The Veteran reported that he worked as a groundskeeper and had not had to take any sick leave because of his right ankle or right foot pain.  Range of motion testing of the right ankle revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees.  The right ankle was not painful on motion.  No additional limitations were noted with three repetitions or movement during the physical examination as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had no objective evidence of heat, redness, swelling, or tenderness.  There was some crepitance with range of motion of the right ankle.  His gait was normal and there was no ankylosis or inflammatory arthritis.  The impression was sprain, right ankle.  

Given the evidence of record, the Board finds that an initial compensable disability rating is not warranted for the Veteran's right ankle disorder.  The Board acknowledges the Veteran's report of right ankle pain.  The objective evidence, however, does not support a finding that the Veteran has a moderate disability of the foot or moderate limited motion of the ankle, as there was no tenderness or swelling and there was full range of motion.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But there is no right ankle ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, an astragalectomy, or any impairment of the tibia and fibula with ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272-74 (2010).  Additionally, although there is arthritis of the right ankle, there is no limitation of motion, and there is not involvement of 2 or more major or minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

Consideration has also been given to whether a compensable rating is warranted for the Veteran's right ankle disorder on the basis of functional impairment and pain pursuant to DeLuca.  The Board acknowledges the Veteran's complaint of pain, however, the January 2009 VA examiner specifically noted that the right ankle range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, the Veteran denied effect on his occupation, specifically denying any lost time from work.  As such, a compensable rating is not warranted for the Veteran's right ankle disorder under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.
  
3.  Right thumb disorder

Service connection for right thumb nerve damage was granted, effective June 21, 2008, the day after the Veteran's discharge from military service.  

The Veteran's right thumb disorder is assigned a noncompensable evaluation under the diagnostic code for superficial scars that are painful on examination, which is assigned a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The Board notes that the RO applied the prior and the amended diagnostic codes related to skin.  Although not required to as the Veteran did not request such consideration, the Board will also apply both codes to provide the Veteran with the full benefit of the doubt.    

STRs show that the Veteran smashed his right thumbnail in 2003.  Subsequently, in May 2008, the Veteran reported a history of right thumb nerve damage.  

A September 2008 VA general examination was obtained.  The Veteran reported that he suffered a crush injury to his right distal thumb in 2002, causing him to have abnormal growth of his nail.  He denied decreased sensation of weakness.  The Veteran reported that he used pain medication at the time of the injury.  Upon physical examination the examiner indicated that there was no skin abnormality but that there was a nail abnormality.  Specifically he described a traumatic deformity of the right thumb or first digit right hand nail with a midline grove.  There was no limitation of activity/motion due to scarring/skin lesions.  The examiner indicated that there was no impaired strength or dexterity of the right hand and no angulation, ankylosis, or amputation of any digits of the right hand.  There was no thumb disorder and no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.  Neurologic examination was also normal.  Specifically, there was no evidence of motor loss or sensory loss.  Babinski sign and cranial nerve function was also normal.  Furthermore, deep tendon reflexes were all 2+.  The impression was traumatic right hand first digit nail deformity with normal neurologic examination.  The examiner indicated that there were no significant effects on the Veteran's usual occupation or daily activities as a result of his right hand disorder.  

Given the evidence of record, the Board finds that a compensable disability rating for the Veteran's right thumb disability is not warranted because the nail disorder is not painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Additionally, the scar is on the fingernail, and not on the tip of the finger.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2008).  Accordingly, a compensable evaluation is not warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But the scar is not of the head, face or neck, is not deep, does not cause limitation of motion, is not 144 square inches or more, unstable, and does not cause limitation of motion of the right thumb.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  The remaining prior diagnostic codes under the skin section do not relate to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806-33 (2008).  

Under the amended criteria, a compensable evaluation is also not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2010).  The scar is not located on the head, face, or neck, is not deep and nonlinear, is not greater than 144 square inches, is not unstable or painful, and does not have any other disabling effects, as noted by the VA examiner.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2010).  Additionally, there are not multiple scars.  Accordingly, a compensable evaluation is not warranted.  

4. Tension headaches

Service connection for tension headaches was granted, effective June 21, 2008, the day after the Veteran's discharge from military service.  

The Veteran's tension headaches are rated under 38 C.F.R. § 4.12a, DC 8100, the diagnostic criteria for migraine headaches.  Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and, a non-compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, DC 8100.

STRs show several complaints of headaches.  Specifically, a July 2003 treatment report notes complaints of normal headaches.  Several treatment reports dated in 2007 report a recent history of headaches.  Significantly, a November 2007 examination report noted that the Veteran's headaches were brought on by neurotoxicity due to solvent exposure.  

A VA general examination was provided in September 2008.  At that time the Veteran reported that he was exposed to neurotoxins during his military service in 2004 which resulted in neurotoxicity, headaches, and memory loss.  The Veteran indicated that he was evaluated extensively by a neurologist and a neuro toxicologist who determined that his facial bones did not allow for a good seal on his respirator and caused him to suffer from neurotoxicity and subsequent cognitive disorder and headaches.  As an incidental finding, the Veteran had an increase signal on an MRI of his brain that was first thought to be early MS (multiple sclerosis) but this condition was ruled out and the increased signal on MRI was determined to be non-pathologic.  The Veteran indicated that his current course was stable and he responded well to medication.  He could not recall the name of the medication that he takes for his headaches.  There were no side effects from current treatment.  Upon neurologic examination the examiner indicated that the Veteran had normal coordination, orientation, memory, and speech.  Romberg's sign was negative.

In a more specific VA brain and spinal examination, also in September 2008, the Veteran reported a history of headaches occurring less than weekly which lasted for hours.  During his headaches the Veteran indicated that ordinary activity was possible but limited.  This examination also reported a history of memory loss and other cognitive problems.

Given the evidence of record, the Board finds that an initial compensable disability rating for the Veteran's tension headaches is not warranted.  Significantly, the September 2008 VA examination shows complaints of headaches during which ordinary activities are possible but limited.  As above, a rating of 10 percent under DC 8100 requires evidence of characteristic prostrating attacks averaging one in 2 months over last several months.  By indicating that ordinary activities were possible but limited during the September 2008 VA examination, the Veteran was essentially denying any "characteristic prostrating attacks."  Given the preponderance of the evidence of record a higher disability rating for the Veteran's tension headaches is not warranted.  38 C.F.R. § 4.7.  An increased evaluation under other potentially applicable diagnostic codes has been considered, but no other applicable codes are for consideration.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

      5.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine, cervical spine, right thumb, and right foot disorders, and headaches, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the various joints limitation of motion, pain, and functional limitation.  The criteria also address the size and functional limitations of scars and the frequency and severity of headaches.  These relate to the Veteran's symptoms of his various service-connected disabilities.  Accordingly, the effects of the Veteran's service-connected disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 


ORDER

Service connection for left shoulder lesion is denied.

Service connection for brain lesion is denied.

An initial compensable evaluation for cervical spine degenerative disease is denied.

An initial compensable evaluation for thoracolumbar spine degenerative disc disease is denied.

An evaluation of 10 percent, but no more, for arthritis of 2 minor joint groups, the cervical and lumbar vertebrae, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable evaluation for right foot degenerative joint disease is denied.

An initial compensable evaluation for a right thumb disorder is denied.

An initial compensable evaluation for tension headaches is denied.  


REMAND

1.  Bilateral hearing loss

STRs show that the Veteran complained of hearing loss during military service, particularly in October 2000, and experienced a significant decrease in hearing when comparing audiological examination reports dated in October 2000, December 2001, December 2002, May 2004, June 2005, October 2006, and June 2007.  Significantly, audiological examination reports dated in October 2000, December 2002, and June 2005 show hearing loss for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiological examination in September 2008.  This examination report shows some decreased hearing but fails to show current hearing loss for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  In the June 2009 notice of disagreement the Veteran's representative argued that the Veteran should be afforded a new VA audiological examination given that service treatment records show hearing loss during service and the September 2008 VA audiological examination almost shows hearing loss.  Given the multiple findings of hearing loss during military service and the decreased hearing loss noted in September 2008, on remand, the Veteran should be afforded another VA audiological examination.

2.  Neurotoxicity due to solvent exposure/Cognitive impairment

The Veteran's STRs, particularly a neurological report dated in November 2007, show that he was evaluated for neurotoxicity due to solvent exposure with resulting headaches and memory loss.  The Veteran was afforded a VA general examination in September 2008.  At that time the Veteran reported that he was exposed to neurotoxicity during service which caused headaches and memory loss.  Specifically, the Veteran reported that he was evaluated extensively by a neurologist and a neuro toxicologist who determined that his facial bones did not allow for a good seal on his respirator and caused him to suffer from neurotoxicity and subsequent cognitive disorders and headaches.  On neurological examination it was noted that there was a history of memory loss or other cognitive problems and referred to the Veteran's November 2008 VA psychiatric examination.  

Upon psychiatric examination in November 2008 it was noted that the Veteran was administered two brief screening exams.  The first was the St. Louis University mental status examination (SLUMS) which screens for problems with memory, cognitive impairment, and dementia.  The Veteran scored a 24/30.  It was noted that 20 to 30 was the normal range and that the Veteran fell within the normal range.  The Veteran was also administered the Montreal Cognitive Assessment (MOCA) which was designed as a rapid screening instrument for mild cognitive dysfunction.  It assessed five different cognitive domains:  attention and concentration, excessive functions, memory, language, visu constructional skills, conceptual thinking, calculations, and orientation.  The Veteran scored 24/30.  On this test, a 26/30 or above is considered normal.  Therefore, this screen seemed to indicate the possibility of mild cognitive impairment.  The Veteran especially had trouble with language, repeating two sentences exactly as stated.  On the memory portion, he was able after five minutes to recall 2/5 words.  He remembered two words after cues were provided.  This, according to the examiner, may indicate that his memory deficits may be due to retrieval failures.

The examiner noted that the Veteran reported a problem with his memory for about five years.  He related that it was not worsening but that he often had to reference things for his work.  However, he did not relate having problems carrying out his duties necessarily, he did have to refer to material to remember things such as fuel pump pressures and hangar combinations.  He denied any medical problems that would cause memory loss.  He also denied any head trauma.  He did not present during the examination as having noticeable memory deficits.  He was a good historian, able to recall dates, places, and specific incidents.  His speech was fluent without lapses or pauses because of problems remembering.  He did not describe that this was a great detriment or impairment to his functioning, although he described it as annoying.  At the time of the examination, the examiner indicated that it could not be determined that the Veteran had a specific memory deficit until previous testing results and reports were reviewed and the need for further testing is assessed.  The examiner indicated that no diagnosis under Axis I or Axis II could be made but included an Axis III diagnosis of migraines and memory deficit.  

As it is unclear whether the Veteran has a current and diagnosable cognitive impairment secondary to neurotoxicity due to solvent exposure, he should be afforded a VA neuropsychiatric examination on remand.   

      3.  10 percent evaluation for multiple non-compensable service-connected disabilities

Given that the Board is remanding several service connection issues, the Board finds that the Veteran's claim for a 10 percent evaluation based upon multiple non-compensable service-connected disabilities is inextricably intertwined with the remanded service connection issues.  Therefore, the Board may not properly review the Veteran's claim for entitlement to a 10 percent evaluation based upon multiple non-compensable service-connected disabilities until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's remaining service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran has bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The claims file should be made available to the examination for review and any indicated studies should be performed.  A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

The examiner is directed to STRs showing that the Veteran complained of hearing loss during military service, particularly in October 2000, and experienced a significant decrease in hearing when comparing audiological examination reports dated in October 2000, December 2001, December 2002, May 2004, June 2005, October 2006, and June 2007.  Significantly, audiological examination reports dated in October 2000, December 2002, and June 2005 show hearing loss for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

If the examiner finds that the Veteran does have current bilateral hearing loss pursuant to 38 C.F.R. § 3.385, based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current bilateral hearing loss had its onset during active service.  

2. Schedule the Veteran for a VA neuropsychiatric examination to determine whether the Veteran has a diagnosable cognitive impairment.  The claims file should be made available to the examination for review and any indicated studies should be performed.  A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

The examiner is specifically directed to service treatment records showing neurotoxicity due to solvent exposure with resulting memory loss.  The examiner is also directed to the November 2008 VA psychiatric examination showing possible mild cognitive impairment but also indicating that it could not be determined that the Veteran had a specific memory deficit until previous testing results and reports were reviewed and the need for further testing is assessed.  

If the examiner finds that the Veteran does have a diagnosable cognitive impairment, based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current diagnosable cognitive impairment is related to the Veteran's neurotoxicity due to solvent exposure or had its onset during active service.

3.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


